UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25935 THE RIDGEWOOD POWER GROWTH FUND (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3495594 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of October 31, 2007, there were 658.1067 Investor Shares outstanding. THE RIDGEWOOD POWER GROWTH FUND FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, 2006 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 3,112 $ 1,906 Accounts receivable, net of allowance 1,441 1,367 Notes receivable - current portion 121 140 Due from affiliates 219 733 Deferred income taxes - 429 Inventory 677 640 Prepaid expenses and other current assets 370 227 Total current assets 5,940 5,442 Notes receivable - noncurrent portion 1,439 1,500 Investments 73 192 Property, plant and equipment, net 19,625 20,812 Goodwill 227 227 Intangibles, net 5,188 5,897 Other assets 5 5 Total assets $ 32,497 $ 34,075 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 513 $ 1,311 Accrued expenses 530 230 Long-term debt - current portion 1,015 1,190 Due to affiliates 1,469 881 Total current liabilities 3,527 3,612 Long-term debt - noncurrent portion 2,269 2,609 Other liabilities 1,737 1,735 Deferred income taxes, net 1,143 1,515 Minority interest 6,763 6,855 Total liabilities 15,439 16,326 Commitments and contingencies Shareholders’ equity: Shareholders’ equity (658.1067 Investor Shares issued and outstanding) 17,428 18,111 Managing Shareholder's accumulated deficit (1 management share issued and outstanding) (370 ) (362 ) Total shareholders’ equity 17,058 17,749 Total liabilities and shareholders’ equity $ 32,497 $ 34,075 The accompanying notes are an integral part of these financial statements. 3 THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)INCOME (unaudited, in thousands, except per share data) Six Months Ended Three Months Ended June 30, June 30, 2006 2005 2006 2005 Revenues $ 7,299 $ 6,429 $ 3,838 $ 3,514 Cost of revenues 4,275 4,057 2,047 2,117 Gross profit 3,024 2,372 1,791 1,397 Operating expenses: General and administrative expenses 1,296 2,199 631 705 Management fee to the Managing Shareholder 823 823 412 412 Total operating expenses 2,119 3,022 1,043 1,117 Income (loss) from operations 905 (650 ) 748 280 Other income (expense): Interest income 39 48 19 23 Interest expense (152 ) (464 ) (84 ) (263 ) Equity in (loss) income from RUK (89 ) (69 ) (28 ) 16 Gain (loss) on sale of ZAP securities 3 (140 ) - (102 ) Other (expense) income, net (7 ) 593 (25 ) 22 Total other expense, net (206 ) (32 ) (118 ) (304 ) Income (loss) before income tax and minority interest 699 (682 ) 630 (24 ) Income tax expense 392 62 234 34 Income (loss) before minority interest 307 (744 ) 396 (58 ) Minority interest in the earnings of subsidiaries (394 ) (153 ) (262 ) (183 ) Net (loss) income (87 ) (897 ) 134 (241 ) Foreign currency translation adjustment 48 370 (23 ) (148 ) Unrealized gain (loss) on ZAP securities 14 (845 ) - (563 ) Comprehensive (loss) income $ (25 ) $ (1,372 ) $ 111 $ (952 ) Managing Shareholder - Net (loss) income $ (1 ) $ (9 ) $ 1 $ (2 ) Shareholders - Net (loss) income (86 ) (888 ) 133 (239 ) Net (loss) income per Investor Share (131 ) (1,349 ) 202 (363 ) Distributions per Investor Share (1,000 ) (1,000 ) (500 ) (500 ) The accompanying notes are an integral part of these financial statements. 4 THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended June 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 3,006 $ 3,685 Cash flows from investing activities: Capital expenditures (271 ) (1,662 ) Proceeds from sale of equipment 32 52 Collections on notes receivable 81 60 Proceeds from sale ofZAP securities 45 424 Distribution from RUK - 718 Net cashused in investing activities (113 ) (408 ) Cash flows from financing activities: Cash distributions to shareholders (665 ) (665 ) Cash distributions to minority shareholder (511 ) (1,674 ) Repayments under bank loans (509 ) (547 ) Net cash used in financing activities (1,685 ) (2,886 ) Effect of exchange rate on cash and cash equivalents (2 ) 33 Net increase in cash and cash equivalents 1,206 424 Cash and cash equivalents, beginning of period 1,906 769 Cash and cash equivalents, end of period $ 3,112 $ 1,193 The accompanying notes are an integral part of these financial statements. 5 THE RIDGEWOOD POWER GROWTH FUND NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Power Growth Fund (the “Fund”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on August 17, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Fund’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of June 30, 2006, and for the six and three-month periods ended June 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the six and three months ended June 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2.DESCRIPTION OF BUSINESS The Fund is a Delaware trust formed in February 1997. The Fund began offering shares on February 9, 1998 and concluded its offering in April 2000. The objective of the Fund is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholders of the Fund are Ridgewood Renewable Power LLC (“RRP”) and Ridgewood Power VI LLC (“Power VI”) (collectively, the “Managing Shareholder”). Effective January 1, 2001, Power VI assigned and delegated all of its rights and responsibilities to RRP and since that time has been an entity with only nominal activity. The Fund has been organized to invest primarily in independent power generation facilities, water desalinization plants and other infrastructure projects both in the US and abroad. The projects to be owned by the Fund may have characteristics that qualify the projects for government incentives. Among the possible incentives are ancillary revenue opportunities related to the fuel used by the power plants or tax incentives provided to projects in remote locations. The Fund’s accompanying condensed consolidated financial statements include the financial statements of Ridgewood US Hydro Corporation (“US Hydro”) and Ridgewood Near East Holding LLC (“NEH”). The Fund’s condensed consolidated financial statements also include the Fund’s 30.4% interest in Ridgewood UK (“RUK”) which is accounted for under the equity method of accounting as the Fund has the ability to exercise significant influence but does not control the operating and financial policies of RUK. The Fund owns 70.8% interest in US Hydro and the remaining 29.2% minority interest is owned by Ridgewood Electric Power Trust V (“Trust V”). In addition, the Fund owns a 68.1% interest in NEH and the remaining minority interest is owned by Trust V (14.1%) and Ridgewood Egypt Fund (“Egypt Fund”) (17.8%). The interests of Trust V and Egypt Fund are presented as minority interest in the condensed consolidated balance sheets and statements of operations. 3. RECENT ACCOUNTING PRONOUNCEMENT FIN 48 In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of FASB Statement No. 109, Accounting for Income Taxes. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS 109 and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 will be effective for the Fund beginning January 1, 2007. The Fund does not believe that the adoption of FIN 48 will have a material impact on its consolidated financial statements. 6 THE RIDGEWOOD POWER GROWTH FUND NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands)4.INVESTMENTS The Fund accounts for its investment in RUK under the equity method of accounting. Summarized statements of operations data for RUK for the six and three months ended June 30, 2006 and 2005 is as follows: Six Months Ended June 30, Three Months Ended June 30, 2006 2005 2006 2005 Revenues $ 19,202 $ 15,631 $ 10,947 $ 8,796 Gross profit 3,269 2,195 1,734 1,346 Income from operations 2,968 2,031 1,573 1,263 Net (loss) income $ (293 ) $ (226 ) $ (93 ) $ 54 Fund share of (losses) income in RUK $ (89 ) $ (69 ) $ (28 ) $ 16 5. INVENTORY At June 30, 2006 and December 31, 2005, inventories are as follows: June 30, December 31, 2006 2005 Consumables $ 592 $ 497 Fuel 85 143 $ 677 $ 640 7 THE RIDGEWOOD POWER GROWTH FUND NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 6.RELATED PARTY TRANSACTIONS The Fund records short-term payables to and receivables from other affiliates in the ordinary course of business. The amounts payable to and receivable from the other affiliates do not bear interest. At June 30, 2006 and December 31, 2005, the Fund had outstanding payables and receivables as follows: June 30, December 31, June 30, December 31, 2006 2007 2006 2005 Due from Due to Ridgewood Power Management LLC $ - $ - $ 255 $ 335 RRP - - 1,040 186 Trust V 158 538 - - Egypt Fund - - 174 207 RUK 49 195 - - Other affiliates 12 - - 153 Total $ 219 $ 733 $ 1,469 $ 881 7.INCOME TAX Except for US Hydro, no provision is made for US income taxes in the accompanying consolidated financial statements as the income or losses of the Fund are passed through and included in the income tax returns of the individual shareholders of the Fund. As a result, changes in the Fund’s pre-tax income (loss)do not necessarily lead to changes in income tax expense, thereby resulting in volatility of the effective tax rate. US Hydro operates in several tax jurisdictions and, as a result, the geographic mix of US Hydro’s pre-tax income or loss can also impact our overall effective tax rate. The Fund has calculated its actual tax provision based upon year-to-date results. Such an approach is allowed under FASB Interpretation No. 18 ("FIN 18"), as the Fund has determined that it cannot estimate an annual effective tax rate with reasonable accuracy. The income tax expense on income before minority interest and income tax for the six months ended June 30, 2006 and 2005 was $392 and $62, respectively. Income tax expense before minority interest and income tax for the three months ended June 30, 2006 and 2005 was $234 and $34, respectively. 8.FINANCIAL INFORMATION BY BUSINESS SEGMENT The Fund manages and evaluates its operations in two reportable business segments: power generation and water desalinization. These segments have been classified separately by the similarities in economic characteristics and customer base. Common services shared by the business segments are allocated on the basis of identifiable direct costs, time records or in proportion to amount invested. 8 THE RIDGEWOOD POWER GROWTH FUND NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) Business segment financial data for the six and three months ended June 30, 2006 and 2005 is as follows: Power Power Six Months Ended June 30, Three Months Ended June 30, 2006 2005 2006 2005 Revenues $ 3,762 $ 3,608 $ 1,846 $ 1,901 Gross profit 2,383 2,098 1,224 1,150 Total assets 10,987 12,280 10,987 12,280 Water Water Six Months Ended June 30, Three Months Ended June 30, 2006 2005 2006 2005 Revenues $ 3,537 $ 2,821 $ 1,992 $ 1,613 Gross profit 641 274 567 247 Total assets 21,217 22,081 21,217 22,081 Corporate Corporate Six Months Ended June 30, Three Months Ended June 30, 2006 2005 2006 2005 Total assets $ 293 $ 1,867 $ 293 $ 1,867 Consolidated Consolidated Six Months Ended June 30, Three Months Ended June 30, 2006 2005 2006 2005 Revenues $ 7,299 $ 6,429 $ 3,838 $ 3,514 Gross profit 3,024 2,372 1,791 1,397 Total assets 32,497 36,228 32,497 36,228 9. SUBSEQUENT EVENTS On August 16, 2006, the Managing Shareholder of the Fund and affiliates of the Fund, filed lawsuits against the former independent registered public accounting firm for the Fund, Perelson Weiner, LLP (“Perelson Weiner”), in New Jersey Superior Court. The suits alleged professional malpractice and breach of contract in connection with audit and accounting services performed by Perelson Weiner. On October 26, 2006, Perelson Weiner filed a counterclaim against the Fund, and its affiliates alleging breach of contract due to unpaid invoices. Discovery is ongoing and no trial date has been set. The costs and expenses of the litigation are being paid for by the Managing Shareholder and affiliated management companies and not the underlying investment funds, including the Fund. In the fourth quarter of 2006, as a result of the losses recognized by the Fund from the disposition of ZAP shares, the Managing Shareholder waived a receivable from the Fund of $300 and contributed $315 in cash to the Fund. On January 23, 2007, RUK entered into an agreement (the "Sale Agreement") along with Arbutus and the PowerBank Funds (the “Sellers”), and MEIF LG Energy Limited (the "Buyer"). At that time, RUK owned 88% of the issued and outstanding shares of CLPE Holdings Ltd. (“CLP”) and the remaining 12% of CLP was owned by Arbutus. On February 22, 2007, RUK completed the sale (the “Sale”) of all of the issued and outstanding shares of CLP. 9 THE RIDGEWOOD POWER GROWTH FUND NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) Under the Sale Agreement, the Buyer agreed to buy (i) 100% of the issued and outstanding shares (the "Shares") of CLP from Ridgewood UK and Arbutus, and (ii) substantially all of the assets (the "Assets") of the PowerBanks. The Assets and the Shares constitute all the landfill gas business located in the United Kingdom of RUK and of the PowerBank Funds. In accordance with the Sale Agreement, at closing, the Buyer paid an aggregate purchase price for the Shares and the Assets of £117.8 million ($229,500), subject to a working capital adjustment that resulted in an increase to the purchase price of £4.2 million ($8,200). After adjustment, the purchase price for the Shares was £25.1 million ($48,900), of which £22.1 million ($43,100) was attributable to the shares sold by RUK. Taking into account payments made to RUK pursuant to certain sharing arrangements with the PowerBanks, the total gross sales proceeds to RUK were £27.6 million ($53,800). On February 23, 2007, the Manager caused a portion of the sales proceeds to be converted from sterling into US dollars which was done at the rate of 1.9483 U.S. dollars for each pound sterling. On March 27, 2007 a subsequent conversion took place at an exchange rate of 1.9604 US dollars for each pound sterling. While certain transactions remain to be made that will require dollar/sterling conversions, management of the Fund does not expect the exchange rates of these conversions to have a material effect on RUK. The Sellers gave a number of warranties and indemnities to the Buyer in connection with the Sale that it considers typical of such transactions. Should there be a breach or breaches of the warranties or should an indemnifiable event occur, the Buyer could make claims against the Sellers including RUK. Management of RUK does not believe there is a material likelihood that such a claim will arise or that, should such a claim arise, RUK would incur a material liability. This belief is based, in part, on the Sellers having purchased warranty and indemnity insurance to minimize such risk. There are no current plans to reserve or provide an escrow for the contingent liabilities represented by these warranties and indemnities. As of the date of this filing, the Fund is not aware of any claims. In March 2007, the Fund distributed a portion of the Sale proceeds to itsshareholders. On December 30, 2005, an investor in the Fund and entities affiliated with the Fund, Paul Bergeron, on behalf of himself and as Trustee for the Paul Bergeron Trust (the “Plaintiff”), filed a Complaint in Suffolk Superior Court, Commonwealth of Massachusetts, Paul Bergeron v. Ridgewood Electric Power Trust V, et al., Suffolk Superior Court, Docket No. 07-1205 BLS1 (“Bergeron I”).The action was brought against, among others, the Managing Shareholder and persons who are or were officers of the Managing Shareholder alleging violations of the Massachusetts Securities Act, as well as breach of fiduciary duty, fraud, breach of contract, negligent misrepresentation and unjust enrichment, all related to a set of alleged facts and allegations regarding the sale of securities of funds (including the Fund) managed by the Managing Shareholder or affiliates of the Managing Shareholder which were sold in private offerings and the operation of those funds subsequent to the sale.The Plaintiff is seeking damages of $900,000 plus interest and other damages to be determined at trial. On January 27, 2006, the Plaintiff, on its own initiative, filed an Amended Complaint and Jury Demand in Massachusetts Superior Court, adding a non-diverse broker-dealer to the action.On February 22, 2006, the case was removed by the defendants to United States District Court for the District of Massachusetts on the basis of diversity jurisdiction, but the defendants alleged that the only non-diverse party had been fraudulently joined by the Plaintiff.On February 27, 2006, a motion to dismiss was filed by the defendants in the District Court.On April 12, 2006, the District Court affirmed its jurisdiction over the case, and dismissed the non-diverse party.On January 10, 2007, the District Court dismissed Plaintiff’s unjust enrichment case, but denied the motion of the defendants to dismiss as to the remaining claims.Presently, attorneys for the parties are involved in discovery, with a magistrate judge having decided motions to compel brought by the parties during the Summer of 2007.A new scheduling order is in the process of being developed by the parties for approval by the District Court.As of the date of the filing, no trial date has been set. On March 20, 2007, the Plaintiff commenced a derivative action, in Suffolk Superior Court, Commonwealth of Massachusetts.Paul Bergeron v. Ridgewood Electric Power Trust V, et al., Suffolk Superior Court, Docket No. 07-1205 BLS1 (“Bergeron II”).The Plaintiff joined the Fund and affiliated entities, including the Managing Shareholder and a person who is an officer of the Managing Shareholder, alleging that the allocation of the proceeds from the sale of certain assets of the Fund and affiliated entities to an unaffiliated entity was unfair and sought an injunction prohibiting the distribution to shareholders of such proceeds.For a description of the sale transaction, see Item 1.“Business – RidgewoodUK.”The Superior Court denied the request by the Plaintiff for an injunction.The case was then removed by the defendants to the same District Court as Bergeron I, but the District Court remanded the case to Massachusetts Superior Court on July 5, 2007, where it is presently pending. All defendants in Bergeron I and Bergeron II deny the allegations and intend to defend both actions vigorously. In October 2007, the Managing Shareholder announced that it will be marketing the assets of NEH for sale; no purchaser has been identified as of the date of this filing. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this discussion and analysis of the operating results and financial condition at June 30, 2006 is intended to help readers analyze the accompanying financial statements, notes and other supplemental information contained in this document. Results of operations for the six and threemonths ended June 30, 2006 are not necessarily indicative of results to be attained for any other period.This discussion and analysis should be read in conjunction with the accompanying financial statements, notes and other supplemental information included elsewhere in this report and Part II, Item 7 of the Fund’s Form 10-K (Management’s Discussion and Analysis of Financial Condition and Results of Operations) for the year ended December 31, 2005, as filed with the SEC on August 17, 2007. Forward-Looking Statements Certain statements discussed in this item and elsewhere in this Quarterly Report on Form 10-Q constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to the Fund’s plans, objectives and expectations for future events and include statements about the Fund’s expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts. These statements are based upon management’s opinions and estimates as of the date they are made. Although management believes that the expectations reflected in these forward-looking statements are reasonable, such forward-looking statements are subject to known and unknown risks and uncertainties that may be beyond the Fund’s control, which could cause actual results, performance and achievements to differ materially from the results, performance and achievements projected, expected, expressed or implied by the forward-looking statements. Examples of events that could cause actual results to differ materially from historical results or those anticipated include changes in political and economic conditions, federal or state regulatory structures, government mandates, the ability of customers to pay for energy received, supplies and prices of fuels, operational status of generating plants, mechanical breakdowns, volatility in the price for electric energy, natural gas, or renewable energy. Additional information concerning the factors that could cause actual results to differ materially from those in the forward-looking statements is contained in PartI, Item1A. “Risk Factors” and PartII, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, of the2005 Form 10-K. The Fund undertakes no obligation to publicly revise any forward-looking statements or cautionary factors, except as required by law. Critical Accounting Policies and Estimates The following discussion and analysis of the Fund’s financial condition and operating results is based on its financial statements.The preparation of this Quarterly Report on Form 10-Q requires the Fund to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the Fund’s financial statements, and the reported amount of revenue and expenses during the reporting period. Actual results may differ from those estimates and assumptions.No material changes have been made to the Fund’s critical accounting policies and estimates disclosed in the 2005 Form 10-K. Results of Operations and Changes in Financial Condition Six months ended June 30, 2006 compared to the six months ended June 30, 2005 Revenues increased by approximately $0.9 million, or 14.1%, to $7.3 million for the six months ended June 30, 2006 as compared to $6.4 million for the six months ended June 30, 2005. Revenues from NEH operations increased $0.7 million due to increased demand resulting from greater tourism in the Fund’s market area compared to the 2005 period. Revenues from US Hydro operations increased $0.2 million resulting from higher outputs due to higher levels of precipitation. Cost of revenues for the six months ended June 30, 2006 was $4.3 million compared to $4.1 million for the same period in 2005, an increase of approximately $0.2 million or 4.9%. This increase in 2006 period was primarily attributable to higher consumable expenses in Egyptian operations. Gross profit increased by approximately $0.6 million, or 25%, from $2.4 million for the first half of 2005 to $3 million for the first half of 2006. The increase in gross profit was primarily due to higher revenues from US Hydro and NEHoperations, partially offset by increase in cost of revenues in 2006 period. 11 General and administrative expenses decreased by approximately $0.9 million,from $2.2 million for the six months ended June 30, 2005 to $1.3 million for the six months ended June 30, 2006. General and administrative expenses for the first six months of 2005 included the termination of an agreement with a former consultant, which resulted in an expense of $0.9 million, representing the present value of future payments to be made under the settlement agreement. Interest expense for the first half of 2006 was $0.2 million compared to $0.5 million for the comparable 2005 period. The decrease of $0.3 million was primarily due to the decrease in outstanding borrowings of NEH. In the first half of 2005, the Fund recorded a loss onthe sale of ZAP securities of $0.1 million compared to a gain of $3,000 in the first half of 2006. In the first six months of 2005, the Fund sold 172,000 ZAP shares at a price lower than their carrying value. The Fund recorded other expenses of $7,000 for the first six months of 2006 compared to income of $0.6 million for the first six months of 2005. For the first six months of 2005, other income included a gain of $0.6 million due to the recovery of advances related to the Fund’sDubai operations. In the first half of 2006, the Fund recorded income tax expense of $0.4 million compared to $62,000 in the first half of 2005. The increase in income tax expense was primarily attributable to the recognition of temporary timing differences between the book and tax basis for the deprecation and amortization expense of the US Hydro projects. Minority interest in the earnings of subsidiaries increased from $0.2 million in the first half of 2005 to $0.4 million in the first half of 2006. The increase in the earnings of subsidiaries was attributable to the increase in net income of US Hydro and NEH. Total assets at June 30, 2006 were $32.5 million, a decrease of approximately $1.6 million from the December 31, 2005 balance of $34.1 million. There were decreases of $0.4 million in deferred income taxes, $0.5 million in due from affiliates, as well as decreases of $1.2 million and $0.7 million in property, plant and equipment and intangibles, respectively, attributable to the periodic depreciation and amortization of recorded balances. These decreases were partially offset by an increase of $1.2 million in cash and cash equivalents as discussed below in "Liquidity and Capital Resources". Total liabilities decreased by approximately $0.9 million from $16.3 million at December 31, 2005 to $15.4 million at June 30, 2006, primarily due to decreases of $0.8 million and $0.5 million in accounts payable and long-term debt, respectively, partially offset by an increase of $0.6 million in due to affiliates. Three months ended June 30, 2006 compared to the three months ended June 30, 2005 Total revenues increased by approximately $0.3 million, or 8.6%, to $3.8 million in the second quarter of 2006 as compared to $3.5 million for the second quarter of 2005. Revenues from NEH operations increased$0.4 million primarily due to the increase in water volume sales due to greater tourism in the Fund’s market area. This increase was partially offset by a decrease in revenues from US Hydro operations of $55,000 in the second quarter of 2006 compared to the 2005 period due to lower outputs experienced with decreased precipitation. Gross profit increased by approximately $0.4 million to $1.8 million in the second quarter of 2006 as compared to $1.4 million in the 2005 period. The increase in gross profit was primarily due to higher revenues from NEH operations resulting in increased gross profit of $0.3 million. Interest expense for the second quarter of 2006 was $84,000 compared to $0.3 million for the comparable 2005 period. The decrease of approximately $0.2 million was primarily due to the decrease in outstanding borrowings of the NEH operations. In the second quarter of 2006, the Fund recorded income tax expense of $0.2 million compared to $34,000 in the 2005 period. The increase in income tax expense was primarily attributable to the recognition of temporary timing differences between the book and tax basis for the deprecation and amortization expense of the US Hydro projects. 12 Minority interest in the earnings of subsidiaries increased from $0.2 million in the second quarter of 2005 to $0.3 million in the 2006 period. The increase in the earnings of subsidiaries was attributable to the increase in net income of US Hydro and NEH operations. Liquidity and Capital Resources Six months ended June 30, 2006 compared to the six months ended June 30, 2005 At June 30, 2006, the Fund had cash and cash equivalents of $3.1 million, an increase of $1.2 million from December 31, 2005. The cash flows for the six months ended June 30, 2006 were $3 million provided by operating activities, $0.1 million used ininvesting activities, $1.7 million used in financing activities and a $2,000 negative effect of foreign exchange on cash and cash equivalents. Cash provided by operating activities for the six months ended June 30, 2006 was $3 million as compared to $3.7 million for the six months ended June 30, 2005. The decrease in cash flow in the 2006 period compared to the 2005period was primarily due to adecrease in accounts payable and increases in accounts receivable and prepaid expenses and other current assets, partially offset by an increase in revenues. Investing activities used cash of $0.1 million for the first six months of 2006 as compared to$0.4 million during the first six months of 2005. The decrease in cash outflowwas primarily due to a decrease of $1.4 million in capital expenditures from $1.7 million in the first half of 2005 to $0.3 millionin the comparable 2006 period. The 2005 period also included $0.4 million of proceeds from the sale of ZAP securitiesand $0.7 million in distributions from RUK. Cash used in financing activities for the first half of 2006 was $1.7 million compared to $2.9 million for the first half of 2005. The decrease of $1.2 million was due to a decrease in distributions to the minority shareholder in the 2006 period. Future Liquidity and Capital Resource Requirements The Fund expects cash flows from operating activities, along with existing cash and cash equivalents, will be sufficient to provide working capital and fund capital expenditures for the next 12 months Off-Balance Sheet Arrangements The Fund does not have any off-balance sheet arrangements or contractual obligations or commitments as of June 30, 2006, except as discussed in the 2005 Form 10-K. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The disclosure required by this Item is omitted pursuant to Item 305(e) of Regulation S-K. ITEM 4.CONTROLS AND PROCEDURES In accordance with Rule 13a-15(b) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”), the Fund’s Chief Executive Officer and Chief Financial Officer evaluate the effectiveness of the Fund’s disclosure controls and procedures. A system of disclosure controls and procedures is designed to ensure that information required to be disclosed by a registrant in reports filed with the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the applicable rules and forms. This includes disclosure controls and procedures designed to ensure that information required to be disclosed by a registrant is accumulated and communicated to senior management so as to allow timely decisions regarding required disclosure. A review of these controls and procedures was done by the Fund as of June 30, 2006which revealed that the following material weaknesses previously identified continue to exist: 13 (i)a lack of sufficient personnel with relevant experience to develop, administer and monitor disclosure controls and procedures to enable the Fund to comply efficiently, or on a timely basis, with its financial reporting obligations, (ii)inadequate disclosure controls and procedures, including inadequate record retention and review policies, over both foreign and US operations, that would enable the Fund to meet its financial reporting and disclosure obligations in an efficient and timely manner. As a result of these weaknesses, the Fund has not timely met its reporting obligations under the Exchange Act. During the quarter ended June 30, 2006, the Fund engaged a national accounting firm to evaluate procedures and controls over financial reporting. The firm made a report to the Managing Shareholder in May 2006. Since issuance, the Fund implemented some of the firm’s recommendations, and is in the process of evaluating the remaining recommendations. Except as noted above, the Fund’s Chief Executive Officer and Chief Financial Officer have concluded that there were no other changes in the Fund’s internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended) that occurred during the quarter ended June 30, 2006 that have materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Since the review, the Fund has implemented the following to address the above weaknesses: · Increased the number of degreed accountants. Additional staff expansion is underway. · In August 2006, engaged a national accounting firm to supply accounting personnel to assist while personnel hiring is underway. The work performed by the firm is under the direct supervision of the Fund’s Chief Financial Officer and Controller. · In May 2007, the Fund appointed a new Chief Financial Officer who is a Certified Public Accountant with approximately 29 years of professional accounting experience, including prior experiences as a financial officer of publicly traded companies. The Fund believes that the completion of the expansion of the accounting and financial reporting staff and implementation of recommended procedures will mitigate the above weaknesses. However, due to the Fund’s delinquencies in meeting its filing deadlines under the Exchange Act, the Fund expects these deficiencies to continue to be material weaknesses at least until such time as the Fund is no longer delinquent in its Exchange Act filings. The Fund’s Chief Executive Officer and Chief Financial Office have evaluated the effectiveness of the Fund’s disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) under the Exchange Act and concluded that, as of the end of the period covered by this report, because of the material weaknesses noted above, the Fund’s disclosure controls and procedures were not effective. PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS There have been no material changes to the legal proceedings disclosed in the 2005 Form 10-K. 14 ITEM 1A. RISK FACTORS For information regarding factors that could affect the Fund’s results of operations, financial condition and liquidity, see the risk factors discussed under “Risk Factors”in Item 1A of the 2005 Form 10-K.There have been no material changes from the risk factors previously disclosed in such Form 10-K. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5.OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibits 31.1 * Certification of Randall D. Holmes, Chief Executive Officer of the Registrant, pursuant to Securities Exchange Act Rule 13a-14(a). 31.2 * Certification of Jeffrey H. Strasberg, Chief Financial Officer of the Registrant, pursuant to Securities Exchange Act Rule 13a-14(a). 32 * Certifications pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of The Sarbanes-Oxley Act of 2002, signed by Randall D. Holmes, Chief Executive Officer of the Registrant, and Jeffrey H. Strasberg, Chief Financial Officer of the Registrant. * Filed herewith. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE RIDGEWOOD POWER GROWTH FUND Date: November 27, 2007 By: /s/ Randall D. Holmes Randall D. Holmes Chief Executive Officer (Principal Executive Officer) Date: November 27, 2007 By: /s/ Jeffrey H. Strasberg Jeffrey H. Strasberg Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) 16
